Stephens, J.
This court having held that the bill of exceptions in' this case duly assigned error upon a final judgment, and that the trial judge had erred in sustaining the defendant’s demurrer to the petition upon the ground of misjoinder of actions' and parties (24 Ga. App. 439, 101 S. E. 401), and the Supreme Court on certiorari having reversed the judgment of this court, holding only that the bill of exceptions was premature and that this court was without jurisdiction on such writ of error to decide the merits of the demurrer (Georgia Railway & Power Co. v. Kelley, 150 Ga. 698, 105 S. E. 300), the judgment of reversal originally rendered by this court must be vacated, and the writ of error dismissed.

Writ of error dismissed.


Jenkins, P. J., and Hill, J., eoneur.